IN THE SUPREME COURT OF TEXAS

                                 No. 04-0490

   IN RE  PALM HARBOR HOMES, INC. AND PALM HARBOR HOMES I, L.P. D/B/A PALM
                               HARBOR VILLAGE

                      On Petition for Writ of Mandamus


ORDERED:


      1.    Relator's motion to stay underlying proceedings, filed  November
8, 2004, is  granted.   All  trial  court  proceedings  are  stayed  pending
further order of this Court.


            Done at the City of Austin, this 19th day of November, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk